United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1427
                                   ___________

Steven Lee Smith,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Arkansas.
Justin Moody, Jailer with Clay County *
Detention Center,                     *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: March 3, 1999
                             Filed: March 26, 1999
                                  ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Steven Lee Smith, an Arkansas inmate, appeals from the district court’s1 order
dismissing his 42 U.S.C. § 1983 action. After carefully reviewing the record, we
conclude dismissal was warranted because Smith failed to allege any physical injury
in his complaint. See 42 U.S.C. § 1997e(e) (no federal civil action may be brought
by prisoner for emotional injury without showing of physical injury); cf. Siglar v.
Hightower, 112 F.3d 191, 193 (5th Cir. 1997) (affirming dismissal of inmate’s claims

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
pursuant to § 1997e(e) where alleged physical injury was merely de minimis).
Accordingly, we affirm. See 8th Cir. R. 47A(a).

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-